Citation Nr: 1142689	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-19 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased rating for service-connected lumbosacral strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to June 1957, and from June 1959 to May 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).  

In September 2010, the Veteran presented testimony before the undersigned at the RO.  A transcript of this hearing has been associated with his VA claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In the instant decision, the Board reopens the claim of entitlement to service connection for bilateral hearing loss and remands the reopened claim for additional development.  The issue of service connection for bilateral hearing loss (on the merits), as well as the claim for an increased rating for lumbosacral strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2006 Board decision denied service connection for bilateral hearing loss.

2.  The evidence associated with the claims file subsequent to the April 2006 Board decision is neither cumulative nor redundant of the evidence of record at that time, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss on the merits.


CONCLUSIONS OF LAW

1.  The April 2006 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's appeal regarding service connection for bilateral hearing loss arises out of his contention that his current hearing loss is related to exposure to naval gunfire in service.  

In an April 2006 decision, the Board denied service connection for bilateral hearing loss.  In that decision, the Board found that the Veteran did not develop hearing loss during service and that there was no competent evidence of a link between his later-developed hearing loss and in-service noise exposure.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and it became final.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).

In July 2009, the Veteran filed a request to reopen his previously-denied claim.  To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously-adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

Evidence of record at the time of the April 2006 Board decision primarily consisted of the Veteran's service treatment records and a July 2003 VA audiological examination report.  The July 2003 report contained a negative opinion regarding the potential nexus between the Veteran's service and his hearing loss.

Additional evidence has been associated with the claims file subsequent to the April 2006 Board decision.  During the pendency of the current appeal, the RO obtained an additional VA examination with opinion.  In the February 2010 VA examination report, the examiner noted that an opinion "regarding service connection for hearing loss would be based on speculation due to lack of audiograms to review at entrance or exit; only whisper tests available, which do not provide frequency and intensity specific information."  In addition, at the time of the September 2010 Board hearing, the Veteran and his spouse provided detailed testimony regarding the onset and progression of his claimed hearing loss.

Prior to VA's duty to obtain a VA examination arising in an application to reopen, new and material evidence must be obtained.  See 38 C.F.R. § 3.159(c) (2011).  Here, the RO reopened the claim and provided an examination.  The Board, however, must independently determine whether new and material evidence has been obtained.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Veteran and his spouse have provided new details regarding the contentions on appeal that will assist in further development of this case.  Importantly, the Veteran's spouse testified, essentially, that she noticed the Veteran's hearing loss shortly after he left service and that it has continued to the present; such is evidence of continuity of symptomatology.  See Board Hearing Tr. at 9.  In this regard, the new testimony is not cumulative or redundant, and in the Board's judgment, raises a reasonable possibility of substantiating the claim.

As discussed in greater detail in the Remand section below, the examiner's opinion in the February 2010 VA examination report is inadequate.  By remanding this appeal on the merits, the Board can ensure that an adequate examination with an opinion supported by complete rationale is associated with the claims file.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the previously-denied service connection claim for bilateral hearing loss is reopened and consideration may be given to the entire evidence of record without regard to prior denial.  To the extent that there may be any deficiencies of notice or assistance under the provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 regarding the issue of whether new and material evidence was presented, such deficiencies are moot as the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened; to this extent only, the appeal is granted.



REMAND

Before the Board can adjudicate the issues remaining in appellate status, additional development is required.  The Board will discuss each of its reasons for remand in turn.

SSA Records 

There is evidence of record that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  During the pendency of a prior appeal, the Veteran testified before a different Veterans Law Judge.  In this September 2005 hearing, the Veteran reported that he had been granted disability benefits on the basis of his back disability.  See September 2005 Board Hearing Tr. at 9.  There is no indication that SSA records have been sought.  VA has a duty to assist the Veteran in obtaining these records.  Because SSA records are potentially relevant to all claims remanded, these records should be obtained for consideration in connection with the instant appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

VA Examinations

A. Hearing Loss

The Veteran has been provided VA examinations in July 2003 and February 2010 regarding the nature and etiology of his claimed bilateral hearing loss.  Both examiners, however, primarily relied on the lack of evidence of hearing loss in the Veteran's service treatment records as the primary basis for determining that the Veteran's hearing loss was either unrelated to service or that such an opinion could not be made without resorting to speculation.  The February 2010 examiner in particular noted that the lack of audiograms in service would make any etiological opinion difficult without resorting to speculation.  However, the lack of in-service audiograms and the lack of corroborative evidence showing hearing loss in service is not dispositive.  Governing regulations specifically provide that service connection may be granted for "any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service."  38 C.F.R. § 3.303(d) (2011) (emphasis added).  Moreover, the Veteran has contended that his current hearing loss is related to exposure to excessive noise from naval gunfire during service, which is not necessarily dependent on hearing loss having actually begun in service.  

Given these problems with the two etiological opinions of record, on remand an additional VA examination should be conducted to obtain an opinion regarding the relationship between the Veteran's hearing loss and service that better accounts for the role his exposure to naval gunfire played in the development of his current symptomatology.  

B. Lumbosacral strain

The Veteran's most recent VA examination to evaluate the severity of his service-connected lumbosacral strain was in January 2009.  At his September 2010 Board hearing, both the Veteran and his representative suggested that the condition has worsened since that time.  See Board Hearing Tr. at 2, 6.  Therefore, upon remand, the Veteran should be scheduled for a VA examination that evaluates the current severity of this disability.  See VAOPGCPREC 11-95 (April 7, 1995) (noting that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  With any needed assistance from the Veteran, obtain from SSA records pertinent to any claim made by the Veteran for disability benefits as well as the medical records relied upon concerning such claim.  If such records are unavailable, the Veteran's claims file should be clearly documented to that effect.

2.  Schedule the Veteran for an examination to evaluate the nature and etiology of his claimed bilateral hearing loss.  If possible, and to the extent resources allow, the examination should be conducted by an examiner other than the examiner who conducted the July 2003 and February 2010 VA examinations.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's bilateral hearing loss is related to any incident of military service, including exposure to naval gunfire.

For purposes of this remand, the reviewing clinician should accept as true the Veteran's statements to the effect that he was exposed to excessive noise from naval gunfire in service.  

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Schedule the Veteran for an examination with a qualified clinician to assess the nature and severity of his service-connected lumbosacral strain.  The claims file should be provided to and reviewed by the examiner in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


